4033.46

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                               )
                                                            )
                                  Plaintiff,                )
                                                            )        Case No. 19-CV-06137-BP
v.                                                          )
                                                            )
CITY OF ST. JOSEPH, ET AL.,                                 )
                                                            )
                                  Defendants.               )

      DEFENDANT ST. JOSEPH PUBLIC LIBRARY’S MOTION TO EXTEND THE
    DEADLINE TO COMPLETE DISCOVERY BY TAKING PLAINTIFF’S DEPOSITION

          COMES NOW, Defendant St. Joseph Public Library, (hereinafter “Defendant Library”),

by and through its attorneys, and respectfully requests an extension of the court-imposed deadline

to take the deposition of Plaintiff. In support of this motion Defendant states as follows:

          1.      Pursuant to the Scheduling and Trial Order (ECF No. 32) entered herein, the present

deadline for the parties to complete discovery is July 1, 2020.

          2.      The parties have exchanged written discovery. Defendant Library requested to take

the deposition of Plaintiff, who resides in North Carolina.1 Plaintiff indicates she intends to seek

a protective order limiting the ability of Defendants to inquiry into certain topics before she will

agree to make herself available for deposition. Defendant Liberty agreed to allow Plaintiff the

opportunity to seek a protective order prior to commencing her deposition. As of the filing of this

motion, Plaintiff has not yet filed her motion for protective order, but, based upon communications

with Plaintiff today, Plaintiff has indicated she intends to do so in the near future.

          3.      For the reasons stated above, Defendant Library respectfully requests an extension


1
      The delay in scheduling plaintiff’s deposition was also due, in part, to travel restrictions imposed by the
COVID-19 pandemic and subsequent shelter-in place orders.

                                                       1

               Case 5:19-cv-06137-BP Document 66 Filed 07/01/20 Page 1 of 3
of thirty (30) days from the date the Court rules on Plaintiff’s motion for protective order to

conduct Plaintiff’s deposition.

       4.      This extension should not materially interfere with any of the other deadlines in this

case. However, if the parties are unable to complete Plaintiff’s deposition and obtain the transcript

sufficiently in advance of the September 1, 2020 dispositive motion deadline, a brief extension

may subsequently be needed to that deadline as well.

       5.      No prior extensions to this deadline have been requested.

       6.      Defendant Library is constrained to make this request out of necessity and not for

the purpose of causing any unnecessary delay.

       7.      Defendant Library’s counsel has contacted counsel for Defendant City of St. Joseph

regarding this proposed extension and Defendant City of St. Joseph has no objection. Defendant

Library contacted Plaintiff by email to determine Plaintiff’s position on the requested extension of

time. Plaintiff has not yet responded regarding the extension and therefore Defendant does not

know whether Plaintiff have any objection to this requested extension.

       WHEREFORE, Defendant St. Joseph Public Library moves the Court to enter its Order

granting an extension of the deadline to depose Plaintiff until thirty (30) days after the Court rules

on Plaintiff’s motion for protective order.

                                       Respectfully submitted,

                                       McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                       10 E. Cambridge Circle Drive, 300
                                       Kansas City, Kansas 66103
                                       Telephone:    (913) 371-3838
                                       Facsimile:    (913) 371-4722
                                       E-mail:ggoheen@mvplaw.com

                                       By: /s/ Gregory P. Goheen
                                              Gregory P. Goheen            #58119
                                       Attorneys for Defendant St. Joseph Public Library

                                                  2

            Case 5:19-cv-06137-BP Document 66 Filed 07/01/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of July, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Steven F. Coronado
Christopher L. Heigele
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey



                                                     /s/ Gregory P. Goheen




                                                 3

          Case 5:19-cv-06137-BP Document 66 Filed 07/01/20 Page 3 of 3
